COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Marcus Williams v. The State of Texas

Appellate case number:       01-18-00152-CR

Trial court case number:     1474264

Trial court:                 174th District Court of Harris County

        This case was abated and remanded to the trial court based on the failure of counsel,
Joe D. Wells, to timely file a brief on appellant’s behalf. On November 28, 2018, counsel
filed a brief on appellant’s behalf. Accordingly, we REINSTATE this case on the Court’s
active docket.
       Further, because appellant’s brief is filed effective on reinstatement of this case, the
State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: __January 10, 2019_____